Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (hereinafter, the “Agreement”) is
entered into as of the date set forth on the signature page below by and between
Auxilium Pharmaceuticals, Inc. (hereinafter, the “Company”) and Geraldine A.
Henwood (“Ms. Henwood”)

WHEREAS Ms. Henwood has been employed by Auxilium Pharmaceuticals, Inc.
(hereinafter, “Auxilium” or the “Company”) as Chief Executive Officer and
Interim President; and

WHEREAS Ms. Henwood and Auxilium are parties to a June 5, 2004 Employment
Agreement (hereinafter, the “Employment Agreement”); and

WHEREAS Ms. Henwood and the Company’s Board of Directors (the “Board”) have
agreed that her employment with Auxilium will terminate on July 17, 2006
(hereinafter, the “Separation Date”); and

WHEREAS, Ms. Henwood and the Board have agreed that Ms. Henwood will resign from
the Board effective July 17, 2006; and

WHEREAS Ms. Henwood and Auxilium desire to resolve any and all actual and/or
potential disputes between them of any nature whatsoever, based on any event
occurring on or before the date of execution of this Agreement, including but
not limited to claims relating to her employment, relocation, and alleged
reliance;

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound, Ms. Henwood and Auxilium hereby agree as follows:

1. Ms. Henwood, for and in consideration of the undertakings of Auxilium set
forth herein and intending to be legally bound, does hereby REMISE, RELEASE AND
FOREVER DISCHARGE Auxilium and its corporate parents, subsidiaries, and
affiliated entities; the officers, directors, stockholders, employees, and
agents of the foregoing entities; and the successors, assigns, heirs, executors,
and administrators of the foregoing entities and persons (hereinafter referred
to collectively as “RELEASEES”) of and from any and all actions and causes of
actions, suits, debts, claims, and demands whatsoever in law or in equity that
she ever had, now has, or which her heirs, executors, or administrators may have
by reason of any matter, cause, or thing whatsoever, based on any event
occurring on or before the date of execution of this Agreement. The foregoing
includes but is not limited to claims arising out of or relating in any way to
her employment relationship, any provision of or contractual right existing in
her Employment Agreement, or the termination of her employment relationship with
Auxilium, including but not limited to claims which have been, could have been,
or could be asserted now or in the future arising under federal, state, or local
law, including but not limited to the Pennsylvania Human Relations Act, 43 P.S.
§§ 951 et seq; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et
seq.; the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.; claims
relating to or arising under any provision of the Employment Agreement; common
law claims sounding in contract, assumpsit, or tort now or hereafter recognized;
and claims for counsel fees and costs. Notwithstanding the foregoing,
Ms. Henwood is not in this Agreement releasing the right to file a claim for
workers’ or unemployment compensation benefits.

 

- 2 -



--------------------------------------------------------------------------------

2. In full consideration of Ms. Henwood’s execution of this Agreement and her
agreement to be legally bound by all of its terms, and provided that her
agreement hereto is not revoked, Auxilium shall provide to Ms. Henwood the
following benefits and fulfill its other obligations set forth in this Agreement
:

(a) severance payments in the gross amount of $270,300, payable in eight
(8) equal monthly installments, commencing on July 24, 2006, and continuing on
the 24th of each calendar month thereafter through the eighth and final payment
on February 24, 2007;

(b) an amount equal to $105,116, representing a prorated portion of
Ms. Henwood’s bonus for achievements in 2006 to be paid on or before July 24,
2006;

(c) payment of the monthly COBRA medical insurance cost (less any required
employee payments calculated as if Executive had continued to be an employee) if
Ms. Henwood continues medical coverage under COBRA, for Ms. Henwood, and her
spouse and (if applicable) dependents, during the 12-month period following the
Separation Date; and

(d) payment for Ms. Henwood’s unused vacation benefits accrued as of the
Separation Date (which as of the date of this Agreement are 11.5 days).

3. Attached to this Agreement as Exhibit A is a schedule (the “Equity Schedule”)
setting forth the stock options and restricted stock which have been granted to
Ms. Henwood. Auxilium represents and warrants that the information set forth on
the Equity Schedule is true and correct. Without limiting the foregoing,
Auxilium confirms that:

(A) all of the options listed on the Equity Schedule, other than the options
granted on June 6, 2006 (which are referred to as the “2006 Options”) are fully
vested with the respective expiration dates set forth on the Equity Schedule,
and Ms. Henwood shall have the right to exercise those vested options until
June 13, 2007; and

 

- 3 -



--------------------------------------------------------------------------------

(B) 30,000 shares of the restricted stock will become fully vested (the
“Unvested Shares) on the Separation Date; and

(C) Fifteen thousand (15,000) shares of the restricted stock vested on June 5,
2006 (the “Vested Shares), and Auxilium withheld 4,344 shares in payment of the
withholding tax which was payable upon such vesting.

Ms. Henwood hereby waives any right she may have to the continued vesting of the
2006 Options and relinquishes any and all rights to the 2006 Options on and as
of the Separation Date. Payment of the minimum required withholding tax due with
respect to the vesting of the Unvested Shares shall be paid by a reduction of
the number of shares necessary to defray such tax, in accordance with the same
procedure that was utilized in connection with the Vested Shares.

4. All payments made to Ms. Henwood pursuant to paragraph 2 above shall be
subject to any and all payroll deductions required by law, in addition to any
deductions Ms. Henwood may herself authorize.

5. Except as set forth herein, it is expressly agreed and understood that as of
the Separation Date Auxilium has no obligation to provide Ms. Henwood at any
time in the future with any payments, benefits, or considerations other than
those recited in this Agreement and any vested benefits to which Ms. Henwood may
be entitled under the terms of Auxilium’s benefit plans.

 

- 4 -



--------------------------------------------------------------------------------

6. Ms. Henwood expressly acknowledges that:

(a) she remains bound by Sections 4, 5, 6, and 7 of her Employment Agreement,
which remain in full force and effect, and whose remaining in full force and
effect is reasonably and properly required for the protection of the Company’s
business; and, in keeping with the foregoing, Ms. Henwood explicitly and
specifically acknowledges that among her obligations thereunder, she may not
directly or indirectly solicit or recruit any employee of Auxilium to work for a
third party other than Auxilium (excluding newspaper or similar print or
electronic solicitations of general circulation);

(b) the provisions of Section 8 of the Employment Agreement remain in full force
and effect; and

(c) Auxilium’s obligation to provide her with the benefits set forth in
paragraph 2 above are contingent upon her ongoing compliance with Sections 4, 5,
6, and 7 of the Employment Agreement.

7. The parties hereto acknowledge that the undertakings of each of the parties
herein are expressly contingent upon the fulfillment and satisfaction of the
obligations of the other party as set forth herein. Ms. Henwood agrees and
recognizes that in the event she violates any of the terms of this Agreement the
Company will be irreparably harmed and accordingly entitled to seek any and all
appropriate relief, including legal and equitable remedies and/or remedies,
including but not limited to the return of any payments made in accordance with
paragraph 2 above.

8. Ms. Henwood hereby agrees and recognizes that as of the Separation Date her
employment relationship with Auxilium is permanently and irrevocably severed,
that she has resigned from the Board, and that Auxilium has no obligation,
contractual or otherwise, to hire, rehire or re-employ her in the future.

 

- 5 -



--------------------------------------------------------------------------------

9. Ms. Henwood agrees and acknowledges that Auxilium’s agreement hereto is and
shall not be construed to be an admission of any violation of any federal,
state, or local statute or regulation or of any duty owed by Auxilium. This
Agreement is made voluntarily to provide for the amicable termination of
Ms. Henwood’s employment relationship.

10. Ms. Henwood agrees that she will not disparage the personal or professional
reputation of Auxilium, its directors, officers, or employees. Auxilium agrees
that its officers and/or directors will not disparage the personal or
professional reputation of Ms. Henwood.

11. Auxilium and Ms. Henwood hereby incorporate by reference the Non-Competition
provision set forth in Section 6 of Ms. Henwood’s Employment Agreement. For the
avoidance of doubt, Auxilium confirms that the one-year period referred to in
the first sentence of Sections 6 and 7(a) of the Employment Agreement shall
commence on the Separation Date.

12. (a) Ms. Henwood shall have until September 30, 2006 to submit expense forms
for travel expense he incurred while working for Auxilium. Auxilium will process
any expense forms submitted by Ms. Henwood and pay or deny them pursuant to its
standard policies and practices. Any expenses not submitted by Ms. Henwood to
Auxilium by September 30, 2006 will not be paid by the Company.

(b) The Company will continue to provide Ms. Henwood with a Blackberry for her
use, at the Company’s expense, until September 30, 2006.

(c) The Company agrees to reimburse Ms. Henwood for reasonable legal fees and
expenses incurred in connection with this Agreement and that certain Consulting
Agreement between the Company and Ms. Henwood, dated of even date herewith,
within thirty (30) days of submission to the Company of invoices for such fees.

 

- 6 -



--------------------------------------------------------------------------------

(d) The Company agrees to assign to Ms. Henwood the existing term life policy on
her life on March 1, 2007 and to pay any premium due and payable between the
date of execution of this Agreement and March 1, 2007, and the Company further
agrees to pay Ms. Henwood on or about March 1, 2007 a lump sum amount sufficient
to pay the premium owed for said term life policy through July 17, 2007.

(e) With respect to the long term disability policy through UNUM that
Ms. Henwood holds in her name, the Company agrees to pay any premium due and
payable between the date of execution of this Agreement and March 1, 2007, and
the Company further agrees to pay Ms. Henwood on or about March 1, 2007 a lump
sum amount sufficient to pay the premium owed for said term life policy through
July 17, 2007.

(f) The Company agrees to indemnify Ms. Henwood in accordance with the Company’s
By-laws in effect on the date of execution of this Agreement and in accordance
with Delaware General Corporation Law.

13. Ms. Henwood hereby certifies that:

(a) she was presented with this Agreement on June 26, 2006, and she has waived
her right to have at least 21 days in which to review it;

(b) pursuant to 29 C.F.R. § 1625.22(e)(4), she has agreed and hereby agrees that
the 21-day period for review set forth in 29 U.S.C. § 626(f) did not and shall
not restart upon the making of any change(s) to the terms of this Agreement,
material or immaterial;

(c) she has read the terms of this Separation of Employment Agreement and
General Release;

 

- 7 -



--------------------------------------------------------------------------------

(d) she has been informed by Auxilium that she should discuss this Agreement
with her attorney, Spencer W. Franck, Esquire, of Saul Ewing LLP, and she has in
fact done so;

(e) she understands the terms and effects of this Agreement, including the fact
that she is hereby releasing not just claims relating to her employment and the
termination thereof and her Employment Agreement, but also all claims of any
nature, whether related to employment or not, based on any event or events
occurring on or before the date of her execution of this Agreement;

(f) she understands she is not hereby waiving any claim that may arise after the
date of her execution of this Agreement;

(g) her agreement hereto is given in exchange for the consideration set forth
above, which she acknowledges is adequate and satisfactory to her and not
something to which she otherwise would be entitled; and

(h) neither Auxilium nor any of its agents, representatives or attorneys has
made any representation to her or to her attorney(s) concerning the terms or
effects of this Agreement other than that set forth in writing herein.

14. This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of laws
provisions. Any suit brought to enforce the terms of this Agreement shall be
brought in the United States District Court for the Eastern District of
Pennsylvania or the Court of Common Pleas for Chester County, Pennsylvania, and
both parties hereto consent to the exclusive jurisdiction of such courts.

 

- 8 -



--------------------------------------------------------------------------------

15. The drafting of this Agreement is the result of negotiations between parties
represented by counsel, and as such the parties agree that any canon of
construction providing that an agreement shall be construed against the drafter
shall not apply.

16. Ms. Henwood has the right to revoke this Agreement within seven (7) days of
its execution by giving written notice of such revocation by hand delivery or
fax within said seven-day period to Auxilium, Attention: Jennifer Evans Stacey.
Not until the conclusion of such seven-day period shall this Agreement become
enforceable, and if Ms. Henwood revokes her agreement hereto within such time by
providing notice as set forth above this Agreement shall be null and void.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing Separation of Employment Agreement and General Release
this 27th day of June, 2006.

THIS IS A LEGAL DOCUMENT THAT CONTAINS A GENERAL RELEASE. YOU SHOULD CONSULT
WITH YOUR ATTORNEY BEFORE SIGNING.

 

WITNESS:  

 

   

/s/ Geraldine A. Henwood

      GERALDINE A. HENWOOD       AUXILIUM PHARMACEUTICALS, INC. ATTEST:  

/s/ Jennifer Evans Stacey

    BY:  

/s/ James E. Fickenscher

      TITLE:   Chief Financial Officer

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

 

  Geraldine Henwood     Option & Restricted Stock Holdings     6/28/2006  

 

Last Name

 

First

Name

 

Issue

Date

 

Vest

Date

  Amount
Granted   Exercise
Price   VESTING PERIOD   % Vested     Vested shares   EXP DATE   Reason

STOCK OPTIONS

                   

Henwood

  Geraldine   2/16/2001   2/16/2001   24,314   4.2500   4yr/25% per year   100 %
  24,314   2/16/2011   2000 Incentive Options

Henwood

  Geraldine   6/27/2002   6/27/2002   270,000   3.1250   special   100 %  
270,000   6/27/2012   Additional

Henwood

  Geraldine   3/3/2004   3/3/2004   60,000   12.5000   100% on 9/20/05   100 %  
60,000   3/4/2014   2003 bonus

Henwood

  Geraldine   7/23/2004   6/5/2004   80,000   7.5000   100% on 9/20/05   100 %  
80,000   7/24/2014   IPO

Henwood

  Geraldine   6/6/2006   6/6/2006   100,000   9.1500   4yr/25% per year   0 %  
—     6/6/2016   Annual award       Total   534,314         434,314    

RESTRICTED STOCK

                   

Henwood

  Geraldine   7/23/2004   6/5/2004   60,000   N/A   4yr/25% per year   50 %  
30,000   N/A  